UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15(d)-16 of the Securities Exchange Act of 1934 For the Month of February 2013 Given Imaging Ltd. (Translation of Registrant’s name into English) Hermon Building, New Industrial Park, Yoqneam 20692, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes oNo x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes oNo x Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): The Issuer is filing material documents not previously filed. EXPLANATORY NOTE On February 12, 2013, Given Imaging Ltd. issued a press release announcing results of the fourth quarter and fiscal year ended December 31, 2012.A copy of the press release is attached to this Form 6-K as Exhibit 99.1. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GIVEN IMAGING LTD. Date:February 13, 2013 By: /s/ Ido Warshavski Name: Ido Warshavski Title: General Counsel & Corporate Secretary EXHIBIT INDEX The following exhibit is filed as part of this Form 6-K: Exhibit Description Press release dated February 12, 2013, announcing results of the fourth quarter and fiscal year ended December 31, 2012.
